     Case 4:19-cv-04933 Document 15 Filed on 01/06/21 in TXSD Page 1 of 1




                                                                           United States District Court
UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OFSouthern
                                                                       TEXAS   District of Texas

                                                                                ENTERED
                                                                              January 06, 2021
                                                                             Nathan Ochsner, Clerk

Roxman C. Castro,                        §
    Petitioner,                          §
                                         §
V.                                       §
                                         §         CivilAction H-19-4933
Bobby Lumpkin,                           §
Director, Texas Department of            §
Criminal Justice, Correctional           §
Institutions Division,                   §
       Respondent.                       §

                              Order of Adoption
             On December 2, 2020, Magistrate Judge Peter Bray
      recommended that the court deny Castro's petition for writ of habeas
      corpus as time barred. (13) In his objection (14), Castro claims to have
      placed his federal petition in the prison mail system before the statute
      of limitations expired on December 4, 2019. In his petition, under
      penalty of perjury and in answer to a specific question about the date
      of mailing, Castro stated that he placed his federal petition in the
      prison mail system on December 6, 2019. (1) Castro does not explain
      the discrepancy between the statements in his federal petition and the
      conclusory claim in his objection. Castro's objection is denied. The
      court adopts the report and recommendation as its memorandum and
      opinion. The court will issue a separate final judgment.

                Signed on-January 6, 2021, at Houston, Texas.



                                                ��              N�
                                                  :=.Hughes
                                             United States District Judge
